Citation Nr: 1633559	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include on a secondary basis.

2.  Entitlement to service connection for a left ankle disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left knee and left ankle disabilities.  

A July 2011 statement of the case also addressed the issues of service connection for a low back disability and an increased rating for a right knee disability.  The Veteran's substantive appeal specifically limited the appeal to the issues set forth on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for left knee and left ankle disabilities.  He states that he has an antalgic gait due to his service-connected right knee disability and that the many years of an abnormal gait resulted in his left knee and left ankle disorders.  Service connection is in effect for status post right total knee arthroplasty, evaluated as 30 percent disabling.

Private medical records show that the Veteran was seen for left knee complaints in April 1999.  It was noted he had undergone a meniscectomy.  A left total knee arthroplasty was performed in May 1999.  In September 2008, it was noted that he had a long history of a "bad" left ankle.  

A January 2010 VA joints examination shows that the Veteran reported the onset of left knee pain in 1974 and that his left ankle pain began in 2008.  The examiner concluded it was less likely than not that the Veteran's left knee and left ankle disabilities were caused by or the result of the right knee disability but provided no rationale for these conclusions.  In addition, the opinion did not resolve whether the service-connected right knee disability might have aggravated either a left knee disability or a left ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's records to be sent to the examiner who conducted the January 2010 VA examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  The examiner is requested to provide a supplemental opinion to determine the likely cause of his left knee and left ankle disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, the examiner should provide opinions as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's left knee or left ankle disabilities were caused OR aggravated by service OR aggravated by the service-connected right knee disability.  The opinion must address the concept of aggravation, i.e. whether the disability increased in severity beyond its natural progression.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




